DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending and being examined.

Response to Amendment
The previous rejection of Claims 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 11, and 12, of copending Application No. 17/270187 (App. No. 17/270187) is withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 1, and 6-14, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10-17, 19, of copending Application No. 16/639204 (App. No. 16/639204) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 15 under 35 U.S.C. 102(a)(1) as being anticipated by EP 2468791 A1 to Bracht et al. (hereinafter Bracht) is withdrawn in light of the Applicant’s amendments.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26-27, 33, 36-41, 48-50 of copending Application No. 17/257749 (App. No. 17/257749). 

Claims 1-15 are taught by claims 26-27, 33, 36-41, 48-50 of App. No. 17/257749. App. No. 17/257749 claims applying an adhesive comprising a compound A, a curing compound B, and optionally a compound C with a functional group reactive toward SH groups (claim 1). The compound A is specifically, the compound 
    PNG
    media_image1.png
    125
    220
    media_image1.png
    Greyscale
, (claim 36), which meets the five-membered cyclic monothiocarbonate cited in the present claims, the compound B is a polyamine with at least two primary amines (claims 37-38), and wherein compound C is di(meth)acrylic groups (claim 39-40). The above components are catalyzed and reacted with each other (claim 45).
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited above, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 11, and 12, of copending Application No. 17/270187 (App. No. 17/270187). 

Claims 1-14 are taught by claims 1-7, 11, and 12 of App. No. 17/270187. App. No. 17/270187 claims a polymer obtained by reacting compound A, compound B and optionally compound D having at least one functional group that reacts with -SH, (claim 1), wherein compound A is 5-(methacryloyloxy)methyl-1,3-oxathiolane-2-one, (claims 4-5), wherein R2-R4 are hydrogen and R1 is -CH2-C(=O)-R6, wherein R6 is a 3 carbon organic group. Compound B has at least one amino group such as a primary amino group (claim 1 and 12), and compound D has at least one ethylenically unsaturated groups or epoxy groups (claim 1 and 7).
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited above, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 6-8, 12 and 13, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, of copending Application No. 17/309199 (App. No. 17/309199). 

Claims 1, 2, 6-8, 12 and 13, are taught by claims 1-5 of App. No. 17/309199. App. No. 17/309199 teaches a coating composition comprising a compound A, a compound B having at least one primary amine group, and a compound C having at least one polymerizable ethylenically unsaturated group (claim 1), wherein A is 
    PNG
    media_image2.png
    177
    176
    media_image2.png
    Greyscale
, wherein R1a to R4a are hydrogen or an organic group of up to 50 carbon atoms (claim 2).
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited above, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 6-8, 12 and 13, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, of copending Application No. 17/310464 (App. No. 17/310464). 

Claims 1, 2, 6-8, 12 and 13, are taught by claims 1-4 of App. No. 17/310464. App. No. 17/310464 teaches a prepolymer prepared by reacting compound A, compound B and optionally compound C, (claim 1), wherein compound A has the formula 
    PNG
    media_image3.png
    114
    130
    media_image3.png
    Greyscale
, wherein R1a to R4a is hydrogen or an organic group with up to 50 carbon atoms (claim 2), wherein compound B has at least one primary amino group (claim 1 and 3), and wherein compound C has at least one functional group that reacts with -SH such as ethylenically unsaturated group (claim 1 and 4). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited above, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, and 6-13, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 11-14, of copending Application No. 17/428705 (App. No. 17/428705). 

Claims 1, 2, 6-13, are taught by claims 1-4, 11-14, of App. No. 17/428705. App. No. 17/428705 teaches a polymer obtained by reacting compound A, compound B and optionally compound C, wherein compound A comprises at least one five-membered cyclic monothiocarbonate group, wherein B comprises at least one amino group such as primary amino groups, and compound C comprises at least one functional group that reacts with -SH (See claim 1). Compound A has the formula 
    PNG
    media_image4.png
    168
    168
    media_image4.png
    Greyscale
, wherein R1a to R4a is a hydrogen or an organic group with up to 50 carbon atoms (claim 2), and compound C has at least one ethylenically unsaturated group or epoxy group (claim 4).
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited above, the claims teaches each and every component and reads upon the claims in an anticipatory fashion.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2468791 A1 to Bracht et al. (hereinafter Bracht).

Regarding claims 1-8, 10, and 12-16, Bracht teaches a curable epoxy resin formulation comprising a component A obtained by mixing an epoxy resin and a thiocarbonate (para 77) and a curing component B with an amine hardener composition comprising a diamine curing agent such as xylenediamine (para 79-81), wherein the above components are mixed together, and reacted/cured (para 90-91), which meets the claimed polymer, composition and the process of claims 10, 12, 13, and 14. Bracht further teaches the epoxy resin is preferably 
    PNG
    media_image5.png
    138
    473
    media_image5.png
    Greyscale
(para 44), which meets the claimed compound (C) having two groups that react with SH as cited in claim 1. The above thiocarbonate has the formula formula (I), 
    PNG
    media_image6.png
    85
    163
    media_image6.png
    Greyscale
(para 18), wherein the formula can encompass the 1,3-oxathiolan-2-one version, i.e. monothiocarbonate, (para 20), where Z1=O, Z2=S, and Z3 =O, which meets the claimed cyclic monothiocarbonate cited in claims 1-5, such as the formula 
    PNG
    media_image7.png
    305
    218
    media_image7.png
    Greyscale
, wherein R6 is a C1-6 alkyl, (para 33-34), Z1=O, Z2=S and Z3=O, (para 19), which meets the claimed cyclic monothiocarbonate cited in claims 1-5, wherein three of R1-R4 is hydrogen, and one of R1-R4 is –CH2-O-R5m and R5 is an organic group with up to 30 carbon atoms. The xylylenediamine meets the claimed two primary amino groups cited in claims 1, 6, and 13, and it also meets the D) compound since two amine groups would also be able to react with –SH. The above thus, meets the first and second alternative. When all the above components are reacted, the urethane groups are formed as cited by the Applicant in their specification.

Regarding claim 9, as cited above and Bracht teaches claim 1. Bracht further teaches the second alternative when the diamine is compound D) and meets claim 9 because the first alternative is optional.

Regarding claim 11, as cited above and Bracht teaches claim 1. Bracht further teaches the first alternative when the diamine is compound B) and meets claim 11 because the second alternative is optional.

Allowable Subject Matter
As cited above, Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of copending Application No. 17/257749.
Although the present invention has the earliest effective filing date, it is not the only rejection remaining. Once the other rejections are alleviated, the rejection will be withdrawn. (See MPEP 804). 
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art is JP 2007-178903 A to Mori et al. (hereinafter Mori). Mori teaches the compound 
    PNG
    media_image8.png
    93
    193
    media_image8.png
    Greyscale
(See STN abstract, and para 29 and 32), which meets the claimed formula wherein R2-R4 are hydrogens and R1 is -CH2-O-C(=O)-R6. 
However, Mori does not teach wherein the claimed R6 is a C1 to C14 alkyl group. 

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive in part.
On page 8-9, the Applicant argues that all the double patenting rejections are overcome by the amendments. This is not persuasive in part, because, as cited above, the some of the applications still teach each and every component and read upon the claims in an anticipatory manner. The Applicant also argues that the present application has an earlier priority date and thus, would not qualify as prior art. This is not persuasive because MPEP 804 states that “If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application…” the examiner should withdraw the rejection in the application having the earliest effective filing date. In this case, as cited above and incorporated herein, the nonstatutory double patenting rejection is not the only rejection remaining and thus, must be maintained.
On page 9-10, the Applicant argues that Bracht does not teach the “monothiocarbonate” because the examples are the dithiocarbonate version which is also known as “1,3-oxathiolane-2-thione.” This is not persuasive because Bracht specifically  teaches wherein the formula encompasses the 1,3-oxathiolan-2-one version, i.e. monothiocarbonate, or the 1,3-oxathiolan-2-thione version, (para 20), where Z1=O, Z2=S, and Z3 =O, as cited in the Table 1 (para 19).

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766  


/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766